Citation Nr: 0417210	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION


The veteran served with the Recognized Guerillas from 
February 1945 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to individual unemployability.

In April 2003 the Board remanded the denial for compliance 
with the notification and development action required by the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
pleurisy, right back with reduced vital capacity, rated as 60 
percent disabling; and healed scar, right chest, residual of 
thoracotomy with injury to muscle group II, rated as 20 
percent disabling.  In combination the veteran's service 
connected disabilities are rated as 70 percent disabling.

2.  The veteran's service connected disabilities meet the 
threshold for consideration for a total disability rating 
based on unemployability.

3.  The medical evidence of record indicates that the 
pleurisy has no significant effect on the veteran's physical 
and sedentary employment, and there is no limitation of 
motion as a result of the healed scar.




CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service- connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim(s), or something to the effect 
that the claimant should "give us everything  you've got 
pertaining to your claim(s)."  This  "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board remanded this matter the RO in April 2003 to ensure 
that all notification and development action requirements of 
the VCAA were met.

A May 2003 VCAA notification letter from the RO advised the 
veteran of the evidence the VA had received in support of his 
claim; advised the veteran of the information and evidence 
necessary to substantiate his claim; advised the veteran of 
the information and evidence he needed to provide; advised 
the veteran of the information and evidence VA would attempt 
to obtain; and offered to assist the veteran in obtaining 
evidence.

This letter gave notice of what information and evidence the 
claimant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio, supra. 

RO letters of May 2002, June 2003, August 2003, December 
2003, and February 2004 implicitly contain the "fourth 
element."   They specifically give the veteran 60 days to 
respond to an SOC or SSOC and ask the veteran to "let us 
know" if he has no more information or evidence relevant to 
his claims.  In every instance the veteran responded by 
providing additional evidence. See Pelegrini, supra.

In light of the foregoing, the Board finds that the RO has 
complied with the mandate of the remand with respect to 
complying with VCAA notification requirements.  In 
particular, the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
documents that satisfy VCAA notice); and Pelegrini (requiring 
VA to ask for all evidence pertaining to the claim) have been 
met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. 

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has repeatedly provided 
additional evidence pertinent to his claim in response to 
such notices.  The veteran has been informed of the type of 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  An adjudication of the appeal at this 
juncture is proper.

Factual Background

While serving as a guerrilla in the Philippines in World War 
II, the veteran fell asleep in his foxhole during a heavy 
rain and was thoroughly soaked.  He developed pleurisy.

The veteran underwent a thoracotomy in April 1945; pus was 
removed by a rubber drainage tube inserted through his back.  
The tube transversed the subcutaneous tissue, muscle, pleura, 
and pleural cavity resulting in a scar.

The veteran has been service connected for pleurisy and the 
scar and muscle damage that resulted from his post-operative 
drainage tube since February 1962.

The veteran has reported formal education through the 3rd 
year of high school with an employment history as a farmer 
and a bus driver.  He claims that his disabilities have 
precluded gainful employment since 1995.

A May 2003 VA respiratory examination with spirometry showed 
a forced expiratory volume in one second (FEV) of 49 percent.  
The physician noted that the pulmonary function test showed 
an obstructive ventilatory defect, the expected finding in 
pleural diseases such as pleurisy from empyema.  In terms of 
functional impairment, the physician concluded that the 
pleural abnormality has no significant effect on the 
veteran's physical and sedentary employment.

A May 2003 VA scar examination showed a 2.5 x 1.5 cm scar on 
the right side of the veteran's back in the vicinity of the 
8th rib.  

The examining physician noted that there was no pain, no 
inflammation, no edema, no keloid formation, no adherence to 
underlying tissue, and no underlying instability.  In terms 
of functional impairment, the physician concluded that there 
was no limitation of function and no effect on motion caused 
by the scar.

In June 2003, the RO continued the evaluation for pleurisy at 
30 percent and the evaluation for scar at 20 percent.

In February 2004, The RO found clear and unmistakable error 
in the June 2003 rating decision and awarded a 60 percent 
evaluation for pleurisy, effective May 2003, in accordance 
with the schedular criteria for diagnostic code 6845.

Legal Criteria 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided That, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2003). 

Marginal employment is not considered substantially gainful 
employment.  Marginal employment, in general, is deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. The nature of the employment and the 
reason for termination must be considered in determining if 
employment is marginal.  38 C.F.R. § 4.16 (a).

In evaluating a veteran's employability, consideration may 
be given to his level of education, special training, and 
previous work experience, but not to his age or 
impairment(s) caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003). 


Analysis

The veteran has one service connected-disability, pleurisy, 
rated at 60 percent, and one service-connected disability, a 
scar, rated at 20 percent. This meets both of the threshold 
criteria set forth in 38 C.F.R. § 4.16 for consideration of 
a schedular total rating based on individual unemployability 
due to service-connected disability. 

The issue is whether the veteran is precluded from obtaining 
or retaining substantially gainful employment due to his 
service-connected disabilities.  In this respect, the 
veteran has listed his prior occupations as farmer and bus 
driver.  The veteran has had two recent VA examinations, in 
January 2002 and May 2003.

On January 2002 VA examination, the examining physician 
concluded that the veteran's service-connected pleurisy, in 
addition to his non service-connected bronchial asthma, may 
affect the veteran's ability to secure/retain employment.  
The ambiguity regarding whether the service-connected 
disability, by itself, precluded gainful employment was 
clarified at the time of the May 2003 VA respiratory 
examination.  There, the same physician who had performed 
the January 2002 examination concluded that the pleural 
abnormality had no significant effect on the veteran's 
physical and sedentary employment.

In January 2002, the VA examining physician concluded that 
the veteran's service-connected scar had no 
relationship/effect on the veteran's ability to 
secure/retain employment.   The May 2003 VA medical 
examination produced a similar conclusion, with the 
examining physician stating that there was no limitation of 
motion of the upper extremities imposed by the service-
connected scar.

The Board has also given due consideration to the veteran's 
contentions.  However, the veteran is medically trained to 
offer an opinion regarding the effect the service-connected 
disabilities have on his employability.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 

There is no competent medical evidence of record that 
indicates the veteran's service-connected disabilities would 
prevent the veteran from being gainfully employed.  
Accordingly, based on the opinions expressed on recent VA 
examination, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to total rating based on individual 
unemployability is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



